t c memo united_states tax_court charles l fields and barbara s fields petitioners v commissioner of internal revenue respondent docket no filed date a a corporation agreed with p and y to pay them commissions on any oil that it purchased in foreign countries as a result of their efforts p and y organized a bermudan corporation to which they directed the payment of all the commissions held the commissions attributable to p's services are taxable to him under the assignment_of_income_doctrine held further ps failed to recognize dividend income in the amounts set forth by r held further ps failed to recognize interest_income in the amounts set forth by r held further p is liable for additions to tax for fraud and the 3-year period of limitation under sec_6501 i r c does not bar the assessment and collection of tax for any of the subject years held further p's wife is not an innocent spouse under sec_6013 i r c lawrence f ruggiero and robert koppelman for petitioners cheryl a mcinroy elizabeth a maresca and steven d tillem for respondent memorandum findings_of_fact and opinion laro judge charles l fields and barbara s fields petitioned the court to redetermine respondent's determinations with respect to their through taxable years respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in their and federal income taxes respectively respondent also determined that mr fields was liable for a dollar_figure addition to his tax under sec_6653 dollar_figure addition to his tax under sec_6653 dollar_figure addition to his tax under sec_6653 and time-sensitive addition to his tax under sec_6653 with respect to that year's entire deficiency respondent's determinations are reflected in a notice_of_deficiency dated date mr ruggiero and mr koppelman entered the case on date and date respectively edward j daus who prepared the subject petition withdrew as petitioners' counsel on date paul s haar entered the case on petitioners' behalf on date but withdrew on date mr haar also withdrew on date after he had reentered the case on date we must decide whether petitioners received commission income of dollar_figure and dollar_figure in and respectively we hold they did whether petitioners received dividend income of dollar_figure and dollar_figure in and respectively we hold they did whether petitioners received interest_income of dollar_figure dollar_figure and dollar_figure in and respectively we hold they did whether mr fields petitioner is liable for additions to his through taxes for fraud we hold he is whether the 3-year period of limitation under sec_6501 bars the assessment and collection of tax for any of the subject years we hold it does not whether mrs fields is an innocent spouse under sec_6013 we hold she is not unless otherwise indicated section references are to the internal_revenue_code in effect for the subject years rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar the notice_of_deficiency states that petitioners received commission income of dollar_figure and dollar_figure in and respectively respondent has conceded that dollar_figure and dollar_figure of this income for the respective years was attributable to and includable in the gross_income of petitioner's business partner dr walter f young findings of fact3 overview a general some of the facts have been stipulated and are so found the stipulations and attached exhibits are incorporated herein by this reference petitioners have been married for the last years and they resided in rye new york when they filed their petition herein they are cash_method taxpayers and they signed and filed and form sec_1040 u s individual_income_tax_return using the status of married filing joint_return their and returns reported taxable_income of dollar_figure dollar_figure and dollar_figure respectively gross and adjusted_gross_income for the respective years were reported as dollar_figure dollar_figure and dollar_figure wages for the respective years were reported as dollar_figure dollar_figure and dollar_figure petitioner testified at trial based on our observation of petitioner at trial and following our review of the record as a whole we conclude that petitioner's uncorroborated testimony is largely unreliable see 527_f2d_1014 2d cir affg 62_tc_420 448_f2d_141 2d cir affg 52_tc_854 o'connor v commissi412_f2d_304 2d cir affg in part and revg in part tcmemo_1967_174 87_tc_74 b petitioner petitioner is well-educated in the intricacies of the business world and he has been deeply involved in that world for almost years he received a bachelor's degree in political science with a minor in business from florida a m university in he received a master's degree in business from columbia university graduate school of business in he lectured at northwestern university harvard university university of chicago florida a m university and southern university in louisiana mainly on the procedures and policies for conducting business in africa he taught as an adjunct professor in organizational behavior at the graduate school of business at harvard university he consulted for the commerce department on the topic of conducting business in africa he served as an executive during at least the subject years advising management on development work and international trading he founded the national black mba association he created the first database of minorities with bachelor's master's and ph d degrees sales of oil barson international ltd barson is a delaware corporation that was organized by petitioner and dr walter f young dr young on date to provide consulting services for american corporations abroad and to entice american construction companies to build in africa dr young and petitioner are barson's president and secretary respectively and they each own percent of its stock barson is a cash_method taxpayer and its taxable_year ends on march on date barson and ashland oil inc ashland entered a written_agreement under which barson's managing directors petitioner and dr young or other key employees would advise ashland on starting business abroad including the requirements for purchasing crude_oil in foreign countries in exchange for a daily fee of dollar_figure plus expenses the agreement did not contain a provision for ashland to pay barson commissions on the actual purchase of oil by ashland petitioner and dr young on behalf of themselves entered into a separate oral agreement with ashland under which ashland would pay commissions to petitioner and dr young for any oil purchased as a result of their efforts petitioners have never reported any income on their personal income_tax returns for commission sec_4 dr young is the brother of andrew young the u s ambassador to the united nations during the carter administration the occurrences described below began at or about the time when andrew young led an official u s trade delegation with petitioner and dr young to africa to discuss oil and other matters barson and ashland amended this agreement on date to increase the daily rate to dollar_figure with a minimum of dollar_figure per month from until ashland paid barson at least dollar_figure under this agreement these payments were deposited into barson's bank accounts paid under the terms of the oral agreement with respect to petitioner's services in an attempt to secure large amounts of crude_oil for ashland petitioner and dr young traveled many times to cameroon at the instruction of ashland and they met with officials of cameroon's national oil company société nationale des hydrocarbures snh in date ashland and cameroon agreed that ashland would acquire oil from snh through ashland's bermuda subsidiary ashland bermuda limited abl at or about the same time petitioner and dr young decided that they wanted to organize a corporation in bermuda or some other traditional tax_haven to avoid federal_income_tax on their commissions from ashland they contacted the law firm of danzansky dickey tydings quint gordon which was merged into finley kumble wagner heine underberg casey on or about date and which with its successor will hereinafter be referred to as finley kumble to obtain assistance in organizing such a corporation following discussions with petitioner and dr young finley kumble understood that although danzansky dickey tydings quint gordon is a different firm than finley kumble wagner heine underberg casey the attorneys at these firms who advised petitioner and dr young were generally the same throughout the relevant period herein robert b washington jr one of the principal partners in charge of the accounts of petitioner dr young and the related entities throughout the relevant time oversaw and was actively involved in most if not all of the advice that the firms rendered to petitioner and dr young either personally or on behalf of their related entities petitioner and dr young would render valuable management and consulting services to the foreign_corporation as corporate employees and that these services would result in substantial revenue finley kumble anticipated that the corporation would distribute the revenue to dr young and petitioner in the form of salaries over several years finley kumble believed that although the corporation would most likely be a controlled_foreign_corporation and a foreign_personal_holding_company a careful structuring of the arrangement would allow petitioner and dr young to escape the u s tax until they actually received their salary payments finley kumble believed that the arrangement was subject_to attack by the commissioner under sec_367 or sec_482 or by arguing doctrines such as substance over form sham_transaction assignment_of_income or deductibility of compensation finley kumble relayed these understandings anticipations and beliefs to petitioner and dr young petitioner and dr young chose to organize the foreign_corporation finley kumble on behalf of petitioner and dr young contacted max quin mr quin an attorney with a bermuda law firm named vaucrosson's to organize the corporation because it was customary to use bermudan counsel to organize a bermudan corporation on or about date mr quin organized the corporation for petitioner and dr young under the name of cameroon atlantis international cai finley kumble helped mr quin in the organization by relaying to him information from petitioner and dr young petitioner was very active in the organizational process cai's address was vaucrosson's address in bermuda and cai was organized under the companies incorporation by registration act of the act as an exempt company that could not hold land cai's initial capital was big_number shares of stock with a dollar_figure par_value and all of its shares were issued to nominees for petitioner and dr young permission had been given on date by bermuda's minister of finance to incorporate cai as an exempt company and cai's memorandum of association was deposited in the bermudan office of the registrar of companies in accordance with the provisions of the act on date upon its organization petitioner and dr young transferred to cai their contractual right to receive commissions from ashland on any barrels of oil purchased as a result of their efforts the sales of oil between abl and cameroon in and were accomplished through the use of back-to-back contracts involving cai as an intermediary under these contracts cai contracted with snh to buy oil at a fixed price and cai cai changed its name to atlantis international ltd atlantis on date atlantis increased its share capital to dollar_figure on date contracted to sell that same oil to abl for the same price plus a commission of to cents per barrel abl received big_number barrels of oil shipped from cameroon on date and abl paid cai a 30-cent-per-barrel commission totaling dollar_figure for this shipment the oil was purchased on the spot market and local custom did not allow for a written contract on the delivery on date cai agreed to buy big_number metric tons of oil from snh at a set price with big_number of these metric tons to be delivered in date and the balance to be delivered in date on date abl agreed with cai to purchase the same oil at the same price plus a commission of cents per barreldollar_figure ashland arranged the terms for shipping the oil it nominated the vessels used for lifting the oil and it set the mode of payment for the oil petitioner and dr young arranged for abl's purchase of the oil and abl paid them for their services by paying cai the spread between the back-to-back contracts commissions for the shipments under the april contract totaled dollar_figure on date cai agreed to buy big_number metric tons of oil from snh at a set price with equal monthly deliveries from cai did not have the financial capacity to purchase the oil from snh and cai had not entered into a consulting or agency agreement with abl or ashland abl received big_number barrels of the oil referred to in this contract on date date through date on date abl agreed with cai to buy the same oil at the same price plus a commission of cents per barrel ashland arranged the terms for shipping the oil it nominated the vessels used for lifting the oil and it set the mode of payment for the oil petitioner and dr young arranged for abl's purchase of the oil and abl paid them for their services by paying cai the spread between the back-to-back contracts commissions for the shipments under the august contracts totaled dollar_figure the last shipment under the august contracts was on date on date cai and abl entered into a contract for the monthly purchase and sale of approximately big_number metric tons of oil for the 7-month period ended date abl paid the set price directly to snh and abl took delivery of the oil directly from snhdollar_figure abl paid the per-barrel commissions directly to cai petitioner and dr young arranged for abl's purchase of the oil and abl paid them for their services by paying cai the spread between the back-to-back contracts abl paid commissions to cai by checkdollar_figure all of these checks were payable to cai and deposited into cai's checking account the c account at n t butterfield son bank bank in bermuda abl put a provision in the back-to-back contracts that allowed it to pay snh directly for the oil to ensure itself that the oil was paid for all of the commissions were due to the efforts of petitioner and dr young the following commission checks were deposited into the c account during and date of payment barrels commission amount date shipped big_number brl dollar_figure date big_number brl big_number date big_number big_number brl date big_number date big_number brl date big_number brl big_number big_number big_number brl date big_number big_number brl date big_number brl date big_number date big_number brl big_number big_number brl big_number date date big_number brl date big_number big_number brl big_number big_number of the total commissions of dollar_figure barson ultimately received dollar_figure and dollar_figure of this amount in and respectively for a total of dollar_figure approximately dollar_figure of this dollar_figure amount was reported on barson's tax returndollar_figure barson never reported any other commissions as income on a federal_income_tax return the commissions that respondent seeks to attribute to petitioners have been reduced by the dollar_figure of commissions reported by barsondollar_figure respondent gave petitioners credit for dollar_figure paid to barson in its taxable_year although barson never included this amount in its gross_income this return reports that barson had dollar_figure of total income and dollar_figure of taxable_income respondent further reduced the commissions reportable by petitioners for and by dollar_figure and dollar_figure respectively see supra note finley kumble's legal advice on date attorneys from finley kumble met with petitioner and dr young in washington d c petitioner and dr young believed that they had a tax problem with respect to funds brought from bermuda into the united_states and they requested assistance from finley kumble on this problem petitioner and dr young informed the attorneys that they petitioner and dr young had drawn approximately dollar_figure on cai's c account for reasons that included the payment of their personal creditors in the united_states petitioner and dr young produced checks payable to their creditors in the total amount of dollar_figure which had not been transmitted or casheddollar_figure petitioner and dr young later voided all of these untransmitted and uncashed checks at a subsequent meeting with finley kumble on date on date attorneys from finley kumble met with petitioner and dr young to discuss primarily the tax issues connected with petitioner and dr young's receipt of the funds finley kumble recommended that petitioner and dr young ignore the existence of cai and report the commissions as income by date petitioner and dr young had actually withdrawn almost dollar_figure from the c account in addition to the dollar_figure of uncashed drafts most of which was attributable to petitioner petitioner and dr young informed finley kumble that they did not want to ignore cai's existence on date attorneys from finley kumble met again with petitioner and dr young in a letter bearing the same date finley kumble explained that the organization and operation of cai departed dramatically from the basic organization and operation of a foreign_corporation because cai was organized after the business activity of locating a source of crude_oil was well advanced and cai's primary business activities were carried on in the name of barson given the factual pattern of cai's organization and operation the letter stated the commissioner could argue that the assignment_of_income_doctrine required that the income received from abl be taxed to barson or alternatively that sec_367 provided that petitioner and dr young's transfer of their contractual rights to cai was a taxable transfer finley kumble advised that each theory created a substantial tax exposure to barson and to petitioner and dr young individually in a letter to petitioner dated date finley kumble reiterated its advice that the organization of cai in midstream created dangerous ambiguities finley kumble cautioned petitioner and dr young that defensive planning had been undertaken to deal with what had already occurred that there were significant risks and that it was very likely that the commissioner would audit petitioner dr young and or one or more of their related entities finley kumble reiterated this warning in a letter to petitioner dated date in the letter of date finley kumble also advised petitioner and dr young that form_959 return by an officer director or shareholder with respect to the organization or reorganization of a foreign_corporation and acquisition of its stock should be immediately filed with the commissioner to reflect the transfer of their contractual rights to cai the letter explained that form_959 must be filed by persons holding an office or serving as a director of a foreign_corporation or owning percent of its stock finley kumble prepared form sec_959 for petitioner and dr young finley kumble gave petitioner his form_959 at a meeting in bermuda and he signed the form at that time petitioner never filed this or any other form_959 and he did not ask finley kumble and finley kumble did not assume the legal responsibility to file form_959 on his behalf cai's interest accounts in addition to the c account cai had time deposit td accounts in which money was transferred from the c account to earn interest cai also had a set-off account an escrow account and a collateral account cai's funds at the bank earned interest in the amounts of dollar_figure dollar_figure and dollar_figure in and respectively petitioners did not report any interest_income from the bank on their or returns respondent determined that petitioners' gross_income for the subject years included half of the interest earned in each year petitioners' use of barson and cai funds in date petitioners purchased a home in rye new york for approximately dollar_figure in they used dollar_figure of barson's funds to pay for work performed on that home petitioners sold their home in rye new york in date for approximately dollar_figure respondent determined that petitioners received an dollar_figure constructive_dividend from barson in on account of their use of its funds to pay for work done to their home respondent determined that barson's accumulated_earnings_and_profits e_p were dollar_figure on date barson reported that it paid dollar_figure in business-related legal fees to finley kumble in and finley kumble rendered legal advice to petitioners on personal matters including the registration requirements for acquiring a boat financing the purchase of a house in new york and preparing a home mortgage application respondent determined that dollar_figure of the dollar_figure amount was a constructive_dividend to petitioners because the legal advice pertained to petitioners' personal matters respondent determined that dollar_figure of this dividend was paid in and the balance in respondent also determined that petitioners used barson's checks in to pay for dollar_figure of their personal expenses that barson paid dollar_figure in for petitioners' personal promotion expense that barson paid dollar_figure in for petitioners' personal travel and that petitioners received a dollar_figure constructive_dividend from barson in stemming from their personal_use of an automobile petitioner did not personally withdraw money from cai's accounts petitioner directed mr quin to send money from cai's accounts to designated payees and mr quin directed the bank to disburse cai's funds according to petitioner's directions from to most of cai's disbursements went to petitioner or to third parties designated by petitioner for his benefit in date cai formed two new_accounts the a and b accounts at the bank and the c account remained as cai's operating account petitioner controlled the a account and the balance therein stemmed from income for his services dr young controlled the b account and the balance therein stemmed from income for his services petitioner withdrew dollar_figure from the c account for his benefit petitioner and dr young withdrew dollar_figure from the c account for the benefit of both respondent determined that half of this amount dollar_figure was attributable to petitioner petitioner borrowed dollar_figure from the bank on date and dollar_figure on date petitioner paid off the loans with funds from his account at citibank and with funds from the c account the set-off account and the a account petitioner caused dollar_figure to be withdrawn from the set-off account and applied to his loans at the bank petitioners used checks drawn on cai's c account to pay for more than dollar_figure of renovation to their home in rye new york in and they used checks drawn from cai's c account to pay for more than dollar_figure in landscaping at that home in they used checks drawn from the c account to pay for more than dollar_figure in interior decoration in and they used checks drawn on cai's c account to pay for summer programs for their children they used a check drawn on cai's c account to pay for legal services incurred in purchasing undeveloped land in for more than dollar_figure mrs fields used checks drawn on cai's c account to purchase more than dollar_figure of china petitioners planned to spend an additional dollar_figure to build a vacation home two tennis courts and a pool on the land but they ended up selling the undeveloped land for dollar_figure petitioners never reported any of cai's funds used by them as income on a personal tax_return the total amount of cai funds in the a c and set-off accounts used for petitioners' benefit totaled dollar_figure of this amount dollar_figure was used in dollar_figure was used in and dollar_figure was used in petitioner was aware that he could be charged with income from cai and the resulting tax_liability reporting requirements petitioners' through tax returns were prepared by their accountant seymour schiller mr schiller in connection with the preparation of those returns petitioner did not tell mr schiller that petitioners had an interest in a foreign_account during the relevant years petitioners indicated on their and tax returns that they did not have such an interest during and petitioners did not report on their tax_return that they had an interest in a foreign_account during petitioners had an interest in cai's bank account during each of the subject years mrs fields mrs fields is an educated woman and she has been involved in the business world in a limited capacity she received a respondent seeks to include only dollar_figure of this income in petitioners' gross_income bachelor's degree in education from city university of new york in she received a master's degree from city university in earning credits towards a postgraduate degree she taught grade school in new york new york from through she worked for fields freeman associates ffa in researching examining resumes and making contacts for ffa petitioners owned percent of ffa and mrs fields was its vice president and one of its officers she was a director of barson until she resigned due to illness she managed petitioners' household finances including paying their mortgage and balancing their checking account she was authorized to sign petitioner's business checking accounts she was authorized to sign checks for ffa mrs fields knew that petitioner worked through barson and that he owned percent of its stock she knew that petitioner had a business relationship with ashland and that this relationship concerned advising african businessmen on the topics of construction and oil she knew that petitioner tried to secure oil for ashland that he had traveled to cameroon to do so and that he had contacted african businessmen on the procurement of oil she knew that one of petitioner's business associates was a government_official from cameroon and that the relationship between him and petitioner involved oil and ashland she knew that petitioner had traveled to bermuda on business she accompanied him on at least one occasion and she knew that he met with mr quin during that trip she entertained petitioner's business associates at functions in their home mrs fields signed a residential_loan application stating that petitioners had a beneficial_interest in atlantis worth dollar_figure her children attended a private school in rye new york in and and she knew that tuition cost about dollar_figure a year for each child petitioners purchased a dollar_figure boat in mrs fields generally did not question petitioner about their finances she relied on him and mr schiller to prepare their income_tax returns correctly and she did not question the numbers on the returns mrs fields did not ask petitioner if she could review their tax returns she knew that petitioner would have let her review their returns if she asked opinion except with respect to respondent's allegations of fraud petitioners must prove that respondent's determinations set forth in the notice_of_deficiency are incorrect rule a and b 290_us_111 respondent must prove by clear_and_convincing evidence that petitioner is liable for the additions to tax for fraud sec_7454 rule b with these basic principles in mind we turn to the issues for decision issue commission income respondent determined that most of the commissions paid_by abl to cai were taxable to petitioners respondent primarily argues that the commissions are taxable to petitioners under the assignment_of_income_doctrine petitioners argue that the doctrine prohibiting an assignment_of_income does not apply to the facts at hand because petitioner organized cai upon the mandate of ashland petitioners argue that the doctrine is inapplicable because petitioner was not a shareholder of cai petitioners argue that finley kumble organized cai on its own initiative and that petitioner was ignorant as to cai's organization and operation petitioners argue that petitioner insisted to finley kumble that all of the commissions from petitioner's services be reported by barson that he informed finley kumble that he wanted nothing to do with an offshore corporation and that he fired finley kumble with the exception of having the firm work on unrelated legal work for barson to the extent of the advanced retainer when finley kumble recommended to him that he and dr young evade taxes by keeping barson's income offshore petitioner argues that finley kumble established and controlled cai for finley kumble's personal gain we agree with respondent's primary argumentdollar_figure it is hornbook law that the person who earns income is taxed on it 410_us_441 337_us_733 281_us_111 thus we must decide who earned the commissions paid_by abl during the years in question we bear in mind that the true_earner cannot always be identified simply by pointing 'to the one actually turning the spade or dribbling the ball' 79_tc_152 quoting 78_tc_882 affd without published opinion 734_f2d_20 9th cir we also recognize the inherent tension between the application of the assignment_of_income_doctrine in the setting of a closely held personal_service_corporation psc and the recognition of a psc as a legal entity that is separate from its owners 319_us_436 we focus primarily on whether cai or petitioner controlled the earning of the disputed commissions see 85_tc_663 affd 806_f2d_169 8th cir johnson v commissioner supra pincite in cases where the claimed earner is a closely held psc such as cai this accordingly we do not mention or pass on respondent's alternative arguments court has followed a two-prong test under which the psc is taxed on the income when the service provider is an employee of the psc whom the psc has the right to direct and control in a meaningful sense and the psc and the service_recipient have a contract or similar indicium recognizing the controlling position of the psc 104_tc_140 88_tc_604 affd without published opinion 855_f2d_855 8th cir bagley v commissioner supra pincite johnson v commissioner supra pincite see also sec_31_3121_d_-1 employment_tax regs when either of these prongs is not met the individual rather than the psc is taxed on the income we apply this test to the facts at hand with respect to the first prong we look to the record for indicia of an employment relationship between cai the psc and petitioner the provider of the services that generated the commissions we find no employment contract or other evidence of an employment relationship between the two indeed petitioner acknowledged at trial that he was not cai's employee given the absence of the necessary employer employee relationship between petitioner and cai we are unable to conclude that cai had the ability to direct or control petitioner's provision of the relevant services in a meaningful sense so as to satisfy the first prong of the test the thrust of the work concerning the earning of the commissions was performed prior to the formation of cai and many of the relevant contracts were executed before cai's memorandum of association was deposited in the bermudan office of the registrar of companies indeed the contract of date under which abl agreed with cai to purchase a set amount of oil was executed by the parties thereto after some of the oil had already been delivered on date moreover following the organization of cai petitioner and not cai controlled the earning of the disputed commissions petitioner and not cai dictated the manner in which he was going to provide his services to abl as well as the means by which he would achieve the end contemplated by the parties to the agreement underlying the payment of the commissions the absence of an employment relationship between barson and cai is also relevant we are unpersuaded from the record at hand that barson through petitioner and dr young rendered consulting services to abl on behalf of cai we read the record to show that barson through petitioner and dr young rendered consulting services only to ashland in accordance with the consulting agreement between those two corporations the commissions paid to cai served to compensate petitioner and dr young for their personal services in effectuating the sale of oil to abl these services were not rendered on behalf or under the control of cai we conclude that the first prong of the requisite two-prong test is not metdollar_figure accordingly we hold for respondent with respect to petitioners' arguments for a contrary holding we find no credible_evidence in the record to persuade us that the organization of cai was required by ashland or that petitioner was not a beneficial_owner of cai accordingly we reject petitioners' allegations to that effectdollar_figure issue dividend income respondent determined that petitioner received constructive dividends of dollar_figure and dollar_figure from barson during and respectively respondent determined that the dividend resulted from barson's payment of dollar_figure to finley kumble for petitioners' personal legal fees dollar_figure in checks drawn on barson's account for petitioners' primary benefit and barson's payment of dollar_figure to contractors for work performed in this regard we also find relevant that petitioner and dr young performed all work necessary to find a source of oil for ashland see zand v commissioner tcmemo_1996_19 under facts similar in some respects to those here individual taxed as earner of commissions paid to corporation we also reject petitioners' allegations that petitioner was ignorant on the formation and operation of cai being led astray by the unethical and self-serving conduct of finley kumble the record including evidence of petitioner's education intelligence and business acumen leads us to conclude that this argument is meritless on petitioners' home respondent determined that the dividend resulted from barson's payment of dollar_figure to finley kumble for petitioners' personal legal fees barson's payment of dollar_figure for petitioners' personal promotion expense barson's payment of dollar_figure for petitioners' personal travel and petitioners' personal_use of an automobile dollar_figure petitioners allege that barson's dollar_figure payment in was for professional fees rendered to barson the dollar_figure and dollar_figure amounts were charged to petitioner's loan account and later repaid barson's dollar_figure payment in was for professional fees rendered to barson and the dollar_figure dollar_figure and dollar_figure amounts were ordinary and necessary business_expenses of barson we agree with respondent that the subject amounts are includable in petitioners' gross_income as dividends a shareholder's gross_income includes his or her receipt of any dividend regardless of whether the dividend was formally declared by the corporation sec_61 577_f2d_1206 5th cir where a shareholder receives a distribution of corporate funds for his or her personal benefit the distribution may be taxed to the shareholder as a dividend to the extent of the corporation's earnings_and_profits 621_f2d_731 5th cir loftin woodard inc v united_states supra pincite 88_tc_63 affd 894_f2d_1072 9th cir see also 279_us_716 payment of taxes by corporation constitutes additional income to taxpayer key to the test of the taxability of a distribution as a dividend is whether the shareholder receives an economic benefit from the corporation without any expectation of repayment and whether the benefit is primarily of a personal nature unrelated to the corporation's business ireland v united_states supra pincite loftin woodard inc v united_states supra pincite7 under the facts at hand we conclude that petitioners received an economic benefit from cai which they assumed no obligation to repay petitioners used barson's funds for their personal purposes and petitioner was a 50-percent_shareholder of the two-shareholder corporation although petitioners claim that some of these funds the dollar_figure in checks and the dollar_figure used for home improvements were lent to petitioner by barson for his personal_use the record does not support this naked assertion we are unpersuaded that barson and petitioners intended for petitioners to pay back any of the funds that they used for their personal benefit see 61_tc_367 because petitioners used barson's funds to pay their personal expenses and did not intend to repay these funds we sustain respondent's determination on this issuedollar_figure issue interest_income respondent determined that petitioners received taxable interest of dollar_figure dollar_figure and dollar_figure in and respectively from the funds deposited at the bank petitioners allege that they did not receive any interest from the bank because they never had an interest-bearing account there we agree with respondent's determination gross_income includes interest sec_61 interest of dollar_figure dollar_figure and dollar_figure was earned in and respectively on the commissions deposited at the bank petitioner and dr young had unfettered access to this interest as well as to the underlying funds petitioner and dr young controlled the activities of the accounts given the fact that petitioner was one of two beneficial owners of the bank accounts that generated the disputed interest we sustain respondent's determination that half of the interest earned on the accounts was realized by him petitioners have also failed to persuade us that any of the distributions were business_expenses of barson issue additions to tax for fraud respondent determined that petitioner was liable for additions to tax for fraud in each year in issue petitioner disputes this determination respondent must prove that petitioner underpaid his taxes in each of the subject years and that some part of each underpayment was due to fraud in order to sustain her allegations of fraud under sec_6653 for petitioner's and taxable years and sec_6653 for petitioner's taxable yeardollar_figure see sec_22 as applicable to petitioner's and taxable years sec_6653 provides if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the underpayment sec a of the tax equity and fiscal responsibility act of publaw_97_248 stat amended sec_6653 effective for taxes the last day prescribed by law for the payment of which without regard to extensions was after date following its amendment sec_6653 provides in relevant part in general --if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the underpayment additional_amount for portion attributable to fraud --there shall be added to the tax in addition to the amount determined under paragraph an amount equal to percent of the interest payable under section a with respect to the portion of the underpayment described in paragraph which is attributable to fraud and b for the period beginning on the last day prescribed by law for payment of such underpayment continued c sec_301_6211-1 proced admin regs see also 225_f2d_216 6th cir where fraud is determined for each of several years the commissioner's burden applies separately to each of the years affg in part and revg in part a memorandum opinion of this court dated date 25_tc_940 same affd sub nom 250_f2d_798 2d cir 96_tc_858 clear_and_convincing standard applies to both prongs of the two-prong test affd 959_f2d_16 2d cir 94_tc_654 same 81_tc_640 same 78_tc_304 same and the cases cited therein with respect to sec_6653 the time-sensitive provision applicable to petitioner's taxable_year respondent must also prove the portion of the deficiency that is attributable to fraud sec_6653 see cooney v commissioner tcmemo_1994_50 continued determined without regard to any extension and ending on the date of the assessment of the tax or if earlier the date of the payment of the tax a underpayments the mere fact that we have sustained respondent's deficiency determination does not mean that petitioner underpaid his taxes for purposes of the additions to tax for fraud where as here we have sustained respondent's determination_of_a_deficiency mainly by virtue of petitioners' failure to carry their burden_of_proof we will not allow respondent to rely merely on that failure to sustain her burden of proving fraud we will not bootstrap a finding of fraud upon a taxpayer's failure to disprove the commissioner's deficiency determination parks v commissioner supra pincite we have carefully reviewed the record following our review we conclude that respondent has clearly and convincingly proven that petitioner underpaid his taxes for each year in issue see sec_6653 an underpayment generally is the same as a deficiency under sec_6211 the record clearly convinces us that petitioner had gross_income that was not reported on his through tax returns b fraudulent intent to establish fraud under sec_6653 for and and sec_6653 for respondent must clearly and convincingly prove that petitioner meant to evade the payment of taxes 899_f2d_164 2d cir 414_f2d_621 2d cir affg in part and revg in part 48_tc_929 80_tc_1111 whether he meant to do so is a factual question that must be resolved from the entire record dileo v commissioner supra pincite 67_tc_181 affd without published opinion 578_f2d_1383 8th cir affirmative evidence is required to prove an allegation of fraud because fraud is never imputed or presumed 55_tc_85 affirmative evidence includes circumstantial factors rising from a taxpayer's course of conduct 317_us_492 rowlee v commissioner supra pincite 56_tc_213 circumstantial factors may show that the taxpayer meant to conceal mislead or otherwise prevent the collection of his or her tax rowlee v commissioner supra pincite4 beaver v commissioner supra pincite oft-cited circumstantial factors generally referred to as badges_of_fraud include understatement of income inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealing assets failure to cooperate with tax authorities engaging in illegal activities attempting to conceal activities dealings in cash and failing to make estimated_tax payments 796_f2d_303 9th cir affg tcmemo_1984_601 see also 91_tc_273 we turn to these factors and analyze the relevant factors seriatim we also discuss other factors that we consider to be important to our query i understatement of income petitioner substantially understated his income for and by not reporting his commissions and the interest earned thereon petitioner also failed to report any of the cai or barson funds that he used for his personal benefit in each of the subject years petitioners's consistent and substantial_understatement of income is strong evidence of fraud parks v commissioner supra pincite 70_tc_562 affd without publishied opinion 621_f2d_439 5th cir ii inadequate records petitioner did not keep records with respect to the commissions earned by him and paid to cai his failure to maintain adequate_records of this income is indicative of fraud 89_tc_1280 gajewski v commissioner supra pincite iii failure_to_file tax returns petitioner was advised by finley kumble that he had to file form_959 he failed to file form_959 even though finley kumble prepared this form for him and he signed it we find petitioner's failure_to_file form_959 under the facts contained herein to be another indicium of fraud iv explanations of behavior petitioner testified that he did not organize cai was not a shareholder or beneficial_owner of cai did not have a working knowledge of cai and did not have authority to direct disbursements from cai petitioner testified that he was led astray by finley kumble as to the organization and operation of cai petitioner testified that finley kumble organized and operated cai for finley kumble's personal gain petitioner testified that he never sought legal advice on the organization or operation of a foreign_corporation and that he did not receive any related advice from or attend any related meeting with finley kumble on this subject the record contains substantial evidence that rebuts petitioner's testimony the record adequately demonstrates that petitioner sought legal assistance concerning his attempt to minimize his federal income taxes with respect to the subject commissions that he was actively involved in cai's organization in an attempt to minimize his federal income taxes that he owned percent of cai that he directed the payment of his personal commissions to cai which he knew to be nothing more than a paper corporation that he instructed mr quin to withdraw funds from cai for his petitioner's benefit in an evasive and surreptitious manner that the funds withdrawn from cai were not loans to him that he knew he had a tax problem with respect to the commissions that he knew that the commissions were never reported on his returns that he ignored his attorneys' advice concerning the proper reporting of his commissions for federal_income_tax purposes and that he intended to conceal his receipt of the commissions in an attempt to evade federal_income_tax petitioner's attempt to combat this overwhelming evidence against him with inconsistent and false explanations is further evidence of his fraud the same is true with respect to petitioner's attempt to place the blame on finley kumble for his tax problems v attempt to conceal activities petitioner used nominees to conceal his ownership_interest in cai he used a third party to withdraw substantial funds for himself and to pay his creditors as part of a scheme to avoid paying taxes on his earned commissions we find both of these actions to be indicia of fraud vi other factors a petitioner's sophistication a taxpayer's sophistication and experience are relevant in determining fraudulent intent 79_tc_995 affd 748_f2d_331 6th cir petitioner was a sophisticated and experienced businessman especially in the international arena we find this factor to be evidence of fraud under the facts contained herein b withholding information from tax preparer petitioner's through returns contained many false statements and or failed to report relevant information the and returns stated erroneously that petitioner did not have an interest in a foreign_account during those years the return did not report that petitioners had an interest in a foreign_account during that year none of the subject returns reported the commissions that petitioner earned from abl or the interest earned thereon all of these misstatements or omissions are due to the fact that petitioner did not tell his accountant tax preparer mr schiller that petitioner had an interest in a foreign_account we find this factor to be evidence of fraud 781_f2d_1566 11th cir affg tcmemo_1985_63 c legal advice petitioner requested and was given legal advice on the appropriate manner to report his commissions for federal_income_tax purposes he deliberately ignored this advice we find that petitioner's lack of regard for finley kumble's advice was for the primary purpose of evading taxes and we conclude that this factor supports respondent's determination although not necessary to our conclusion we note that fraudulent intent can be found by reasonable inference drawn from proof that a taxpayer deliberately closed his or her eyes to what would otherwise have been obvious to him or her in other words a trier of fact may infer that an individual knew of his or her evasion of tax from his or her willful_blindness to the existence of that fact of course the trier of fact must find that the individual actually knew of his or her tax_evasion a showing of mistake negligence carelessness recklessness or even gross negligence will not by itself support such a finding 777_f2d_811 2d cir see also wright v commissioner tcmemo_1993_328 affd without published opinion 73_f3d_372 9th cir vii conclusion we find that respondent has clearly and convincingly proven fraud on the part of petitioner for all years in issue and we so hold we also find that respondent has clearly and convincingly proven that petitioner is liable for the time-sensitive provision for fraud with respect to the total deficiency for dollar_figure issue period of limitation respondent generally must assess tax within years of the later of the due_date of a return or its filing_date sec_6501 and b 101_tc_374 affd without published opinion 40_f3d_385 5th cir because respondent mailed the subject notice_of_deficiency to petitioners after this 3-year period she must rely on an exception to the general_rule to assess federal taxes for those years as one exception to the general_rule tax owed on a false_or_fraudulent_return may be assessed at any time sec_6501 fraud has the same meaning in sec_6501 as in sec_6653 ruidoso racing association inc v we note that all of the deficiency for stems from respondent's adjustment to petitioners' interest_income commissioner 476_f2d_502 10th cir affg in part and revg in part tcmemo_1971_194 52_tc_532 affd 424_f2d_639 2d cir see also murphy v commissioner tcmemo_1995_76 we have just held that the underpayments in petitioners' income taxes were due to fraud on the part of petitioner for purposes of sec_6653 we need not repeat our analysis here we reject petitioners' claim that the period of limitation has expired on any of the years in issuedollar_figure issue innocent spouse mrs fields alleges that she is an innocent spouse under sec_6013 mrs fields alleges that she was unaware of petitioner's business activities and that she had no knowledge of the subject transactions spouses generally are jointly and severally liable for income taxes due on a joint federal_income_tax return sec_6013 59_f3d_374 2d cir affg tcmemo_1993_390 the innocent spouse provision of sec_6013 relieves a spouse of joint federal_income_tax liability if the following four elements are met the spouses filed a joint federal_income_tax return the return reflected a substantial_understatement of tax attributable based on this holding we do not consider respondent's alternative argument that petitioners' and taxable years are open under the 6-year rule_of sec_6501 to grossly_erroneous_items of one spouse in signing the return the alleged innocent spouse did not know and had no reason to know of the substantial_understatement and taking into account all the facts and circumstances it would be inequitable to hold the alleged innocent spouse liable for the deficiency attributable to the understatement sec_6013 53_f3d_523 2d cir affg in part and revg in part tcmemo_1993_549 992_f2d_1256 2d cir affg tcmemo_1992_228 the claimant of innocent spouse relief in this case mrs fields must prove that each of these elements is satisfied the failure to prove any of these prongs will preclude innocent spouse relief rule a 290_us_111 bliss v commissioner supra pincite the innocent spouse provision was enacted to remedy grave injustice however it is construed and applied liberally in favor of the person claiming its benefits bliss v commissioner supra pincite citations and quotation marks omitted the parties focus on the last two prongs of the four-prong test and we will do likewise starting our analysis with the third prong in cases involving the omission_of_income such as the instant case the fact that an alleged innocent spouse knew of the transaction that produced the omitted income ordinarily will prevent him or her from qualifying for innocent spouse relief knowledge need not be actual or complete the more an alleged innocent spouse knew about a transaction the more likely that he or she knew or had reason to know that the return contained a substantial_understatement id a spouse has reason to know of an understatement if a reasonably prudent person under the circumstances of the alleged innocent spouse at the time of signing the return could be expected to know that the tax_liability stated on the return was erroneous or that further investigation was warranted id 509_f2d_162 5th cir 94_tc_126 affd 992_f2d_1132 11th cir 72_tc_1164 critical factors to consider in passing on this objective test include the level of education of the alleged innocent spouse his or her involvement in the family's business and financial affairs the presence of expenditures that appear lavish or unusual when compared to the family's past level of income standard of living and spending patterns and the culpable spouse's refusal to be forthright about the couple's income bliss v commissioner supra pincite wimpie v commissioner tcmemo_1994_41 turning to the facts at hand we find that mrs fields knew of the underlying transactions that generated the omitted income when she signed the subject returns the record demonstrates that mrs fields knew about petitioner's business venture and dealings with oil and the extent and magnitude thereof among other things we find that mrs fields knew that petitioner worked as a consultant for ashland that he was attempting to secure crude_oil for ashland that he traveled abroad extensively using his various contacts to locate a source of oil that he traveled on business to bermuda and cameroon and that his business pursuits involved ashland oil and a government_official from cameroon even if we were to conclude which we do not that she did not know of petitioner's activities at the relevant times we believe that she certainly should have known of the understatement of income on each of the returns when she signed them mrs fields is well educated and intelligent she was actively involved in the family's business and financial affairs she knew of the magnitude of petitioners' spending during the relevant years including extraordinary expenditures eg purchase of a boat purchase and renovation of homes and she knew that the money to pay for these expenses did not come from petitioners' checking account a prudent person in mrs fields' position would have known that the returns were erroneous or that further inquiry was warranted perfect knowledge of the family's financial affairs is not required to satisfy the reason to know standard 780_f2d_561 6th cir affg in part and revg in part tcmemo_1984_310 we also believe that the fieldses' expenditures were lavish and unusual for a couple reporting and taxable_income of dollar_figure dollar_figure and dollar_figure respectively mrs fields failed to show that petitioner was not forthright about the omitted incomedollar_figure funds were always available or made available for all of petitioners' expenditures yet mrs fields never asked petitioner about the source of the large amounts of money that they spent she also did not ask him whether the subject returns were accurate preferring to assume that they were if she had asked mrs fields testified he would have given her the returns to thoroughly review we believe that a reasonable person in mrs fields' position would have inquired about the accuracy of the income reported on the returns given the facts of this case mrs fields cannot turn a blind eye to her tax obligations and expect innocent spouse relief see 72_tc_356 kenney v commissioner tcmemo_1995_431 we conclude that mrs fields knew or should have known that the subject returns contained substantial understatements based on this conclusion mrs fields is not entitled to innocent spouse relief regardless of whether it would be inequitable to hold her liable for the subject deficiencies we note quickly in mrs fields failed to establish that petitioner was evasive or otherwise misled her with respect to the true level of their income and we find no evidence that petitioner tried to hide the unreported income from mrs fields passing however that the record fails to support her assertion that it would be in light of the factors set forth in friedman v commissioner f 3d pincite see also meyer v commissioner tcmemo_1996_400 wimpie v commissioner supra to say the least mrs fields benefited significantly from the unreported commissions in that the unreported funds allowed her to make substantial renovations and redecorations to her home to purchase vacation property and a boat and to send her children to an exclusive school among other things petitioners also sold their home in rye new york in for almost three times the amount that they paid for it in and they realized a dollar_figure profit on their sale of the undeveloped land it is also relevant to our inquiry of inequity that petitioners were still married and unseparated at the time of their trial herein ie this is not a case where one taxpayer on a joint_return has left the other to face the music alone see hayman v commissioner supra pincite nor do we find any meaningful hardship that would result to mrs fields by denying her innocent spouse relief __________________________ we have considered all arguments made by petitioners and to the extent not discussed above have found them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
